

115 HR 5855 IH: Consumer Protection and Fuel Transparency Act of 2018
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5855IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Austin Scott of Georgia (for himself and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to revise labeling requirements
			 for fuel pumps that dispense E15, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Protection and Fuel Transparency Act of 2018. 2.E15 fuel dispenser labeling (a)E15 fuel dispenser labeling rule (1)Revision of ruleNot later than 180 days after the date of enactment of this Act, the Administrator shall revise the labeling requirements for fuel pumps that dispense E15, including by revising the rule described in paragraph (3) with respect to such requirements.
 (2)Input and requirements for labelIn revising the labeling requirements for fuel pumps that dispense E15 under paragraph (1), the Administrator shall—
 (A)solicit input from— (i)industries that manufacture vehicles, engines, and equipment that are prohibited from using E15, including boats, lawnmowers, chainsaws, motorcycles, snowmobiles, and pre-2001 model year vehicles;
 (ii)consumer groups that represent users of such vehicles, engines, and equipment; and (iii)any other party that the Administrator determines may be impacted by such labeling requirements;
 (B)require that the label for fuel pumps that dispense E15— (i)include the word WARNING;
 (ii)include the words Check your owner’s manual; (iii)be 5 × 7 inches or larger;
 (iv)include— (I)indicators with respect to vehicles, engines, and equipment that are prohibited from using E15, including—
 (aa)pictograms depicting a boat, lawnmower, chainsaw, motorcycle, and snowmobile; and (bb)warnings with respect to pre-2001 model year vehicles; and
 (II)other indicators developed by the Administrator, in consultation with the American National Standards Institute and the Federal Trade Commission; and
 (v)be focus group tested to ensure effectiveness; and (C)with respect to blender pumps, in addition to the requirements under subparagraph (B), with input from industries, the Federal Trade Commission, and the American National Standards Institute, require an additional warning label on each such blender pump to warn consumers of the residual gasoline left in gasoline pump hoses from the previous individual dispensing.
 (3)Rule describedThe rule described in this paragraph is the final rule titled Regulation To Mitigate the Misfueling of Vehicles and Engines With Gasoline Containing Greater Than Ten Volume Percent Ethanol and Modifications to the Reformulated and Conventional Gasoline Programs published in the Federal Register on July 25, 2011 (76 Fed. Reg. 44406 et seq.).
 (b)Public educationNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with affected industries, shall develop and commence a public education campaign—
 (1)to inform the public regarding— (A)the risks associated with the improper use of E15; and
 (B)the vehicles, engines, and equipment that are prohibited from using E15, including boats, lawnmowers, chainsaws, motorcycles, snowmobiles, and pre-2001 model year vehicles; and
 (2)that includes, with respect to an existing fuel pump that displays electronic messages, development of an electronic message inquiring if a consumer is aware that E15 is so prohibited, to be displayed on such fuel pump prior to E15 dispensing from such fuel pump.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report on the public education campaign commenced under subsection (b), including data and metrics on consumer awareness of E15.
 (d)Registration entities educationThe Administrator, in collaboration with State entities responsible for boat registration, shall distribute, at the time of initial registration of a boat and at the time of the renewal of a registration for such boat, educational materials on E15 and its impact on marine engines.
 (e)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Blender pumpThe term blender pump means a fuel pump that may dispense multiple blends of fuel, including E15. (3)E15The term E15 means gasoline containing 15 percent ethanol by volume.
				